By the Court

Warner, Judge.
jThe only question made, in this case is, whether the plaintiff in error, who deposited bills of the Monroe Railroad and Banking Company jn said bank, under a contract therewith, that he was to be paid eight per cent, interest per annum therefor, stands on the same footing as a bill-holder, under the decision of this court made during the present term. The court below decided, the plaintiff in error did not stand on the same footing, claiming under his certificate as a depositor, as an original bill-holder, and we are of opinion the judgment of the court below was correct. The ninth section of the act incorporating the company *463provides, that if the corporation shall refuse payment of its trills in gold and silver coin, the holders of such bills, on demand made, shall he entitled to receive interest, at the rate of ton por cent, per annum in addition to the ordinary legal interest. The plaintiff in error is not the holder of the bills of the bank; he gave up to the bank his bills, and made a new contract, of which his certificate furnishes the evidence, whereby ho was to receive interest, at the rate of eight per cent, per annum.
The. eleventh section of the charter gives, to bill-holders only, a lien upon the road and equipments. For aught that appears to the contrary, the identical bills deposited by the plaintiff in error have been re-issued by the bank, and now in the hands of some claimant, for a portion of the fund now in court. We cannot consider this a special deposit of the identical bills ; but, on the contrary, are of the opird m, the bank was at liberty to use them ; certainly, the plaintiff in error, by his own voluntary act, parted with them. Doubtless he thought, at the time, he was making tlie best, arrangement, for his own interest, by surrendering the bills to the bank to be used by its officers, and taking a certificate of deposit drawing interest; and must now abide the result of his contract made with the Bank : we cannot consider him as a bill-holder, within the intent and meaning of the eleventh section of the charter.
Lot the judgment of the court below be affirmed.